—Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Vaughn, J.), imposed April 11, 1994, the sentence being concurrent indeterminate terms of eight to sixteen years imprisonment on his convictions of robbery in the first degree and kidnapping in the second degree, respectively, on the grounds that the sentence is both illegal and excessive.
Ordered that the sentence is modified, on the law, by reducing the minimum term of imprisonment imposed on the conviction of kidnapping in the second degree from eight years to five and one-third years; as so modified, the sentence is affirmed.
As the People concede, under the circumstances of this case, it was improper to impose a minimum term of imprisonment of one-half the maximum term for kidnapping in the second degree under the law as it existed at the time the defendant was sentenced, and we have modified the sentence accordingly (see, Penal Law § 70.02 [former (4)]; § 135.20).
The defendant’s remaining contentions are without merit. Mangano, P. J., Rosenblatt, Altman, Friedmann and Luciano, JJ., concur.